             Case 2:21-cv-02927-CAS-GJS Document 30 Filed 04/27/21 Page 1 of 2 Page ID #:2174



                       1

                       2

                       3

                       4

                       5

                       6

                       7

                       8                             UNITED STATES DISTRICT COURT
                       9                            CENTRAL DISTRICT OF CALIFORNIA
                      10

                      11   SECURITIES AND EXCHANGE                        Case No. 2:21-CV-02927-CAS-GJSx
                           COMMISSION,
                      12                                                   [PROPOSED] ORDER
                                               Plaintiff,                  CONTINUING THE HEARING
                      13                                                   ON ORDER TO SHOW CAUSE;
                                    v.                                     CONTINUING THE ORDER
                      14                                                   FREEZING ASSETS; AND
                           ZACHARY J. HORWITZ; and 1INMM                   EXTENDING THE DEADLINES
                      15   CAPITAL, LLC,                                   FOR AN ACCOUNTING AND
                                                                           OPPOSITION TO THE ASSET
                      16                       Defendants.                 FREEZE
                      17                                                  Current Hearing:    May 3, 2021
                                                                                              10:00 A.M.
                      18
                                                                          Proposed Hearing: May 17, 2021
                      19                                                                    10:00 A.M.
                      20                                                  Judge:    Christina A. Synder
                      21            The Court, having considered the Second Stipulation to Continue the Hearing
                      22   on the Order to Show Cause; Continue the Order Freezing Assets; and Extend the
                      23   Deadlines for an Accounting and Opposition to the Asset Freeze, and good cause
                      24   appearing, the Court hereby GRANTS the Parties’ stipulated request as follows:
                      25                 1. The Order re Asset Freeze will be extended until 12:00 P.M. on May
                      26                    17, 2021;
                      27                 2. The Hearing on an Order to Show Cause will be continued until 10:00
                      28                    A.M. on May 17, 2021;
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES


                           VP/#50548100.1
             Case 2:21-cv-02927-CAS-GJS Document 30 Filed 04/27/21 Page 2 of 2 Page ID #:2175



                       1                3. The Order’s requirement for an accounting will be extended until May
                       2                    10, 2021;
                       3                4. Horwitz’s opposition to the asset freeze continuing until the matter is
                       4                    determined will be filed and served no later than 4:00 P.M. on May 11,
                       5                    2021; and
                       6                5. The SEC’s reply papers shall be filed with the court and delivered to
                       7                    opposing counsel no later than 4:00 P.M. on May 13, 2021.
                       8            IT IS SO ORDERED
                       9
                           Dated:           April 27, 2021           By:
                      10
                                                                           Hon. Christina A. Synder
                      11                                                   UNITED STATES DISTRICT JUDGE

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                       -2-
                           VP/#50548100.1
